Citation Nr: 0840066	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-06 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for chronic residuals of 
injury to the index finger of the right hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had honorable active service from July 1955 to 
July 1959.  He also served in the Naval Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

A hearing before the undersigned sitting at the RO was held 
in March 2006.  A transcript of that hearing has been 
associated with the claims folder and has been reviewed.

In May 2006, the Board remanded the claim for further 
development.  The case has since returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  Injury to the right index finger during active service is 
not shown.

2.  Chronic residuals of claimed injury to the right index 
finger are not currently shown.


CONCLUSION OF LAW

Chronic residuals of injury to the right index finger were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by the AOJ in January 
2003, May 2005, June 2006, and April 2007 letters.  These 
letters informed the veteran of what evidence was required to 
substantiate his service connection claim, and of the 
veteran's and VA's respective duties for obtaining evidence. 

In a July 2008 supplemental statement of the case, the 
veteran was advised as to how disability ratings and 
effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder does not contain service treatment records 
pertaining to the veteran's active military service from July 
1955 to July 1959.  The RO requested these records in January 
2003 and then again in March 2003 from the National Personnel 
Records Center, however they were not located.  During his 
2006 hearing, the veteran recalled receiving a physical 
examination as part of his civilian employment at Hill Air 
Force Base (AFB) and that during that examination, his right 
finger injury was noted by the examiner.  Extensive efforts 
to locate any records from Hill AFB have also been 
unsuccessful.  Pursuant to the Board's remand, the AMC 
contacted Hill AFB and was told that claimed records may be 
non-existent and that all records traveled with the soldiers.  
Thereafter, by the June 2006 VCAA letter, the AMC requested 
that the veteran complete and return an authorization and 
consent to release form in an effort to request the records 
from the personnel office at Hill AFB.  Such form was 
returned and sent to Hill AFB.  Correspondence from the 
veteran dated in May 2007 reflects that a specialist from 
Hill AFB called the veteran to verify his dates of employment 
and then indicated that they don't have any of his medical 
records.  

When service treatment records are lost or missing, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  .  Given the 
numerous attempts to secure the veteran's service treatment 
records and any records from the Hill AFB, the Board finds 
that further attempts to secure such records would be futile.  
See 38 C.F.R. § 3.159(c)(2) and (3).  

The claims folder contains Naval reserve treatment records, 
the veteran's contentions, and a March 2006 hearing 
transcript.  Significantly, the veteran has not identified, 
and the record does not otherwise indicate, any additional 
obtainable evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In fact, according 
to a "SSOC Notice Response" form, received in November 
2008, the veteran indicated that he has no other information 
or evidence to submit.  He also requested that his case be 
returned to the Board for appellate consideration as soon as 
possible.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In this case, the veteran contends that he injured his right 
index finger in service in 1956 or 1957 while attempting to 
clear a projectile from an ammunition conveyer on board the 
U.S.S. Yorktown (CVA-10).  The veteran indicated in 
correspondence dated January 2003 that a corpsman aboard the 
Yorktown treated his finger immediately after the injury, but 
that he has received no further medical treatment for the 
injury or residuals thereof at any time.
In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of INACDUTRA during 
which the appellant was disabled from an injury incurred in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
ACDUTRA includes full-time duty in the Armed Forces performed 
by the Reserves for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty 
prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  The 
Reserves include the National Guard of the United States.  38 
U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be INACDUTRA.  38 C.F.R. § 3.6(d)(4).

On review, the Board finds that service connection for 
chronic residuals of a right index injury is not warranted.  
Significantly, the Board has reviewed all evidence of record, 
and finds no current evidence of a chronic disability of the 
right index finger, or any chronic residuals related to an 
injury of the right index finger.  In fact, with the 
exception of the Naval reserve treatment records, the claims 
folder contains no medical evidence.  As discussed, extensive 
efforts were made to locate a 1965 civilian employee 
examination report from Hill AFB that reportedly noted 
residuals of a right index finger injury, however this record 
was not located.  Without a showing of chronic residuals of a 
right index finger injury, the Board finds that service 
connection for pertinent disability must be denied.  See 
Brammer, supra.

For the sake of completeness, the Board will briefly address 
the remaining two elements of a service connection claim.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].

Despite the veteran's assertions, there is also no evidence 
showing that an injury of the right index finger actually 
occurred during active service.  Unfortunately, as noted, any 
service treatment records pertaining to his active service 
from 1955 to 1959 are not available.  And the records 
pertaining to the veteran's reserve service do not show 
injury to the right index finger during a period of ACDUTRA 
or INACDUTRA.  Accordingly, in-service incurrence of a right 
index finger injury is not shown.

Lastly, there is no evidence linking claimed disability to a 
period of active service, ACDUTRA or INACDUTRA.  

The veteran claims that he has a right index finger 
disability that is related to his active service.  While he 
is competent to describe his symptomatology, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The veteran has not been afforded a VA examination and 
medical opinion in connection with this claim.  Pursuant to 
the VCAA, a medical opinion should be obtained if the 
evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
see Charles v. Principi, 16 Vet. App. 370 (2002).  Given the 
absence of a current diagnosis, a medical opinion is not 
warranted.

In conclusion, there is no evidence of a current disability 
that is related to active service.  Accordingly, the Board 
finds that the preponderance of the evidence is against his 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  Thus, the service 
connection claim for chronic residuals of a right index 
finger injury must be denied.


ORDER


The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


